DETAILED ACTION
Election/Restrictions
Claims 15, 17-27, 29-36 and 57 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3-14, and 37-54, are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/1/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Pool on 5/24/21.

The application has been amended as follows: 
Please replace the claims with the set provided below

1.  (Canceled) 
	
2.  (Canceled) 
	
3.  A method of manufacturing a molded article, which comprises:
	(a) a step of manufacturing the molded article comprising the laminate of claim 15 .
	
4.   The method of manufacturing the molded article according to claim 3, which further comprises: 
	(b) a step of separating the second layer and the third layer from the laminate.
	
5.   The method of manufacturing the molded article according to claim 3, wherein in the step (a), the laminate is attached to a die, and a resin for molded articles is supplied to integrate the laminate with the resin for molded articles.
	
6.   The method of manufacturing the molded article according to claim 3, wherein in the step (a), the laminate is shaped in conformity to a die, the shaped laminate is attached to the die, and a resin for molded articles is supplied to integrate the laminate with the resin for molded articles.
	
7.  The method of manufacturing the molded article according to claim 3, wherein in the step (a),
	a core material is provided in a chamber box,
	the laminate is disposed above the core material,
	the inside of the chamber box is decompressed,
	the laminate is heated and softened, and
	the heated and softened laminate is pressed on the core material to cover the core material.

8.  The method of manufacturing the molded article according to claim 4, wherein the step (b) is conducted before or after the step (a).
	
9.  The method of manufacturing the molded article according to claim 3, which further comprises, before the step (a): 
	(c) a step of forming a fourth layer comprising one or more selected from the group consisting of a urethane resin, an acrylic resin, polyolefin, and polyester on the surface of the first layer with which the second layer is not in contact.
	
10.  The method of manufacturing the molded article according to claim 9, which further comprises, after the step (c): 
	(d) a step of printing the surface of the fourth layer with which the first layer is not in contact, followed by conducting the step (a) or the step (b).
	
11.  The method of manufacturing the molded article according to claim 9, which further comprises, after the step (c): 
	(e) a step of forming a layer comprising a metal or a metal oxide on the surface of the fourth layer with which the first layer is not in contact, followed by conducting the step (a) or the step (b).
	
12.  The method of manufacturing the molded article according to claim 3, wherein when the second layer is separated, an arithmetic average roughness Ra of the side of the first layer contacting the second layer is 0.50 [Symbol font/0x6D]m or less.
	
13.  The method of manufacturing the molded article according to claim 3, wherein a crystallization speed of the polypropylene in the first layer at 130[Symbol font/0xB0]C is 2.5 min-1 or less.
	
14.  The method of manufacturing the molded article according to claim 3, wherein an isotactic pentad fraction of the polypropylene in the first layer is 80 mol% or more and 99 mol% or less.
	
15.   A laminate comprising:
	a first layer comprising polypropylene; 

	a third layer comprising polypropylene, 
	wherein a thickness of the first layer is 60 [Symbol font/0x6D]m to 250 [Symbol font/0x6D]m, 
	the first layer and the second layer are in direct contact, and 
	the third layer is in direct contact with the surface of the second layer with which the first layer is not in direct contact.
	
16.  (Canceled) 
	
17.  The laminate according to claim 15, which further comprises a fourth layer comprising one or more selected from the group consisting of a urethane resin, an acrylic resin, polyolefin, and polyester, 
	wherein the fourth layer is in contact with the surface of the first layer with which the second layer is not in contact.
	
18.  The laminate according to claim 17, wherein the fourth layer is formed from a plurality of layers.
	
19.  The laminate according to claim 17, wherein when a thickness of the fourth layer is 150 [Symbol font/0x6D]m, a tensile elongation at break of this layer is 150% to 900%, and
	a softening temperature of the fourth layer is 50[Symbol font/0xB0]C to 180[Symbol font/0xB0]C.
	
20.  The laminate according to claim 17, wherein the surface of the fourth layer with which the first layer is not in contact is printed.
	
21.  The laminate according to claim 17, wherein a layer comprising a metal or a metal oxide is formed on the surface of the fourth layer with which the first layer is not in contact.
	
22.   The laminate according to claim 15, wherein an arithmetic average roughness Ra of the side of the first layer contacting the second layer when the second layer is separated from the laminate is 0.50 [Symbol font/0x6D]m or less.
	
-1 or less.
	
24.   The laminate according to claim 15, wherein an isotactic pentad fraction of polypropylene in the first layer is 80 mol% or more and 99 mol% or less.
	
25.   A laminate comprising:
	a first layer comprising polypropylene, or polypropylene and modified polyolefin;
	a second layer comprising one or more resins selected from the group consisting of polyethylene, polyamide 66, polyamide 6, polyamide 1010, polyamide 12, polyamide 11, an ethylene-vinyl alcohol copolymer, and an ethylene-vinyl acetate copolymer; and
	a third layer comprising modified polyolefin and one or more resins selected from the group consisting of polypropylene and polyethylene, 
	wherein the first layer and the second layer are in direct contact, 
	the third layer is in contact with the surface of the second layer with which the first layer is not in direct contact, and
	a ratio of the modified polyolefin to 100 weight percent of one or more resins selected from the group consisting of polypropylene and polyethylene, and modified polyolefin in the third layer is larger than a ratio of the modified polyolefin to 100 weight percent of polypropylene, or polypropylene and modified polyolefin in the first layer.
	
26.  The laminate according to claim 25, wherein a modification amount of a mixture of one or more resins selected from the group consisting of polypropylene and polyethylene, and modified polyolefin in the third layer is greater than the modification amount of polypropylene, or a mixture of polypropylene and modified polyolefin in the first layer.
	
27.  The laminate according to claim 25, wherein the modified polyolefin in the third layer is the same as the modified polyolefin in the first layer.
	
28.  (Cancelled)
	

	
30.   The laminate according to claim 25, wherein a crystal structure of polypropylene, or polypropylene and modified polyolefin in the first layer comprises smectic crystal.
	
31.   The laminate according to claim 25, wherein a crystallization speed of polypropylene, or polypropylene and modified polyolefin in the first layer at 130[Symbol font/0xB0]C is 2.5 min-1 or less.
	
32.   The laminate according to claim 25, wherein an isotactic pentad fraction of polypropylene, or polypropylene and modified polyolefin in the first layer is 80 mol% or more and 99 mol% or less.
	
33.   The laminate according to claim 25, wherein one or more fourth layers each comprising one or more resins selected from the group consisting of a urethane resin, an acrylic resin, polyolefin, and polyester are laminated on the surface of the first layer with which the second layer is not in contact.
	
34.   The laminate according to claim 33, wherein when a thickness of the fourth layer is 150 [Symbol font/0x6D]m, a tensile elongation at break of the fourth layer is 150% or more and 900% or less, and
	a softening temperature of the fourth layer is 50[Symbol font/0xB0]C or higher and 180[Symbol font/0xB0]C or lower.
	
35.   The laminate according to claim 33, wherein a print layer is present on the surface of the fourth layer with which the first layer is not in contact.
	
36.   The laminate according to claim 33, wherein a layer comprising a metal or a metal oxide is formed on the surface of the fourth layer with which the first layer is not in contact.
	
37.  A method of manufacturing the laminate of claim 25, which comprises: heating and melting polypropylene, or a mixture of polypropylene and modified polyolefin for a first layer, one or more resins selected from the group consisting of polyethylene, polyamide 66, polyamide 6, polyamide 1010, polyamide 12, polyamide 11, an ethylene-vinyl alcohol copolymer, and an ethylene-vinyl acetate copolymer for a second layer, and a mixture of modified polyolefin and one or more resins selected from the group consisting of polypropylene and polyethylene for a 
	
38.   The method of manufacturing the laminate according to claim 37, wherein after the cooling,
	one or more fourth layers each comprising one or more resins selected from the group consisting of a urethane resin, an acrylic resin, polyolefin, and polyester are laminated on the surface of the first layer with which the second layer is not in contact.
	
39.  The method of manufacturing the laminate according to claim 38, which further comprises a step of printing the surface of the fourth layer with which the first layer is not in contact.
	
40.   The method of manufacturing the laminate according to claim 38, which further comprises a step of forming a layer comprising a metal or a metal oxide on the surface of the fourth layer with which the first layer is not in contact.
	
41.   A method of manufacturing a molded article, which comprises molding the laminate according to claim 25 to obtain the molded article.
	
42.   The method of manufacturing the molded article according to claim 41, wherein the molding is conducted by attaching the laminate to a die, and supplying a resin for molding to integrate the laminate with the resin for molding.
	
43.   The method of manufacturing the molded article according to claim 41, wherein the molding is conducted by shaping the laminate in conformity to a die, attaching the shaped laminate to the die, and supplying a resin for molding to integrate the laminate with the resin for molding.
	
44.   The method of manufacturing the molded article according to claim 41, wherein the molding comprises: 
	providing a core material in a chamber box;
	disposing the laminate above the core material;
	decompressing the inside of the chamber box;
	heating and softening the laminate; and

	
45.   The method of manufacturing the molded article according to claim 41, which further comprises separating the second layer and the third layer from the laminate to obtain a separated layer.
	
46.   The method of manufacturing the molded article according to claim 41, which further comprises, before the molding, separating the second layer and the third layer from the laminate to obtain a separated layer.
	
47.   The method of manufacturing the molded article according to claim 41, which further comprises, after the molding, separating the second layer and the third layer from the laminate to obtain a separated layer.
	
48.   The method of manufacturing the molded article according to claim 45, which further comprises, before the separating, laminating one or more fourth layers each comprising one or more resins selected from the group consisting of a urethane resin, an acrylic resin, polyolefin, and polyester on the surface of the first layer with which the second layer is not in contact.
	
49.   The method of manufacturing the molded article according to claim 45, which further comprises, after the separating, laminating one or more fourth layers each comprising one or more resins selected from the group consisting of a urethane resin, an acrylic resin, polyolefin, and polyester on the surface of the first layer opposite to the surface from which the second layer is separated.
	
50.   The method of manufacturing the molded article according to claim 48, which further comprises a step of printing the surface of the fourth layer with which the first layer is not in contact.
	
51.   The method of manufacturing the molded article according to claim 48, which further comprises a step of forming a layer comprising a metal or a metal oxide on the surface of the fourth layer with which the first layer is not in contact.
	

	
53.   The method of manufacturing the molded article according to claim 41, wherein a crystallization speed of polypropylene, or polypropylene and modified polyolefin in the first layer at 130[Symbol font/0xB0]C is 2.5 min-1 or less.

54.   The method of manufacturing the molded article according to claim 41, wherein an isotactic pentad fraction of polypropylene, or polypropylene and modified polyolefin in the first layer is 80 mol% or more and 99 mol% or less.

55. (Canceled)

56. (Canceled)	 

57.   The laminate according to claim 25, being separable at an interface between the first layer and the second layer.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
a.	The prior art fails to disclose or suggest the combination of features present within claim 15.
b.	The closest prior art of record fails to disclose or suggest the specific structure as set forth within the claims as the prior art allows for other layers to be present within the 3 layer structure.  Therefore it would not have been obvious to one of ordinary skill in the art to have modified the closest prior art absent improper hindsight teaching.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734.  The examiner can normally be reached on Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.